MEMORANDUM OF DECISION.
The Defendant, Lawrence Hamilton, appeals from his conviction of aggravated criminal mischief, 17-A M.R.S.A. §§ 805 (1983) and 1252 (1983 & Supp.1985) in Superior Court in Oxford County, arguing (a) that the doctrine under which the issue of the sufficiency of the State’s case in chief against a defendant cannot be reviewed on appeal if he presents evidence on his own behalf deprives him of due process of law and (b) the evidence was insufficient for a jury rationally to find him guilty beyond a reasonable doubt.
Clearly, the first issue is controlled by our decision in State v. Hanson, 331 A.2d 375, 376 (Me.1975). On the second issue he makes what is essentially a jury argument and it is without merit here.
Our entry will be:
Judgment affirmed.
All concurring.